Case 0:20-cv-61912-DPG Document 27-1 Entered on FLSD Docket 10/30/2020 Page 1 of 1

Case 3:20-cv-02526-M Document 2 Filed 08/26/20 Page 22 0f 100 PagelD 124
In Re: Larry E. Klayman

 

 

 

 

July 18, 2019
Page 806 Page 808
1 Cliven Bundy, who thankfully no one else will 1 through the misrepresentation of Mr. Whipple's
2 represent unless someone like Larry Klayman comes 2 experience. Mr. Klayman's misrepresentation or
3 in. 3 misleading of his own criminal experience. The issue
4 There are other lawyers who have done this 4 of not disclosing the Hearing Committee report, and
5 in the past, with different political stripes -- 5 addressing his arguments that it wasn't final, that
6 Ralph Nader, who actually I know, counselor, others, 6 it was an ongoing matter and also that the
7 you need lawyers like that. You don't want to remove 7 affidavits, the sworn testimony that he had violated
8 them from the practice of law because then you leave 8 a rule, that that had been withdrawn.
9 criminal Defendants and civil litigants at the mercy 9 Accusing Judge Navarro of being malicious
10 of the big powers, the rich and the powerful who want 10 and corrupt. For each of these items -- we need you
i to and will use their power to try to destroy them, i to specifically spell out how that rises to the level
12 thank you. 12 of clear and convincing. And on the same token, Mr.
13 CHAIRPERSON MIMS: Any response, Miss 13 Klayman, we need -- what I'd like you to do is for
14 Porter? 14 your statement of facts, listed out in paragraph
15 MS. PORTER: No. 15 form, so that Mr. Klayman can either admit it or
16 CHAIRPERSON MIMS: Alright, why don't we 16 deny it.
17 take a break. I would say come back and wait for us 7 And Mr. Klayman, we need you to respond
18 in 20 minutes. I don't know that we'll be done in 20 18 specifically to the statements in the brief. I
19 minutes. It may be longer. If you want to take a 19 understand that you may think that there is a big
20 longer break, we can say a half an hour, a half an 20 issue with 6th Amendment in here, we don't really see
21 hour? Let's reconvene at a half an hour, and if 21 that. There may be a very limited case in which you
22 we're not back in a half an hour it means that we're 22 might bring that up, but I doubt it's going to be
Page 807 Page 809
1 not ready yet, so just try and hang around closely to 1 much.
2 the courtroom. 2 And bar counsel's brief, the extent that
3 We're off the record at 3:57, thank you. 3 it's in your response I think can be pretty limited.
4 (Off the record 3:57.) 4 I mean you've made your points on the 6th Amendment
5 (On the record 5:22.) 5 issue and the constitutionality issues. We've heard
6 CHAIRMAN MIMS: Alright, we're back on 6 them. I think the relevance is probably limited in
7 the record at 5:22. So, the Hearing Committee has 7 terms of your advocacy of the issue, and so I really
8 been unable to reach a non-binding determination. 8 need you to respond so that the Committee can sift
9 So, at this point we're going to have to set a 9 through all of this.
10 briefing schedule. 10 Respond to her points in the brief. You
3 Before we do that, I do want to talk a i admit it, or you deny it. And if you deny whatever
12 little bit about what we'd like to see in the briefs 2 fact it is, give us a specific reason of why you deny
13 in some of the areas that -- of why we're unable to 13 it. Okay. So, the timing is generally 10 days
14 come to an agreement and find a violation. 4 after the transcript comes in, and as I understand it
15 It’s a clear and convincing case, so for 15 the transcript comes in in two weeks.
16 the statements and let's start with the pro hac 16 MR. KLAYMAN: Your Honor, may I address
17 motion. For the statements, for the omissions or the W you on that?
18 misleading things that you found in there where you 18 CHAIRPERSON MIMS: Yes.
19 believe that there were violations, we would like you 19 MR. KLAYMAN: If we may have additional
20 to be very specific about those. 20 time, my wife is pregnant and will be giving birth
21 I know that in your closings you did go 21 around this time period.
22 through a number of examples. I mean we've gone 22 CHAIRPERSON MIMS: Okay, when is -

 

202-347-3700

Ace-Federal Reporters, Inc.

42 (Pages 806 to 809)

 

866-928-6509
